It is a general rule of equity pleading that all persons who are materially interested in the event of the suit should be made parties either complainant or defendant. The reason of the rule lies in public policy enforced in courts of equity that a decree should finally and completely determine the rights which all persons have in the subject matter decided so that the parties may safely obey and act upon the decree and the multiplicity of suits or a circuity of proceedings may be avoided. 15 Ency. Pleadings and Practice 584.
That rule is so generally recognized and observed that it is useless to cite further authority in support of it.
The statute law of this State recognizes the principle as *Page 67 
applicable to civil actions at law providing that the real party in interest may at all times be substituted for the person who brings the action for the use of another. See Sec. 4201 C.G.L. 1927.
In equity it has been definitely held by this Court that where a complainant is not interested in the subject matter of the suit he has no locus standi and the bill is demurrable. Murrell v. Peterson, 57 Fla. 480, 49 South. Rep. 31; Bridger v. Thrasher,22 Fla. 383.
From anything appearing to the contrary in the allegations of the bill the complainant, D. Lee, is a proper and necessary party, so the bill will not be demurrable, but the issue as to his or her right to a standing in equity is definitely presented by the following averment in the amended answer: "These defendants are without knowledge as to the existence of the complainant, D. Lee, and are without knowledge that D. Lee has a Solicitor authorized to represent him, or her, and assert that they have been informed and believe that the alleged D.E. Lee is acting in this matter as an agent for an undisclosed principal."
The burden is upon the complainant, when his or her right to maintain the bill by reason of being the real party in interest is presented, to establish his or her right to the subject matter of the controversy. This the evidence wholly fails to do, and no decree therefore could be made binding upon the parties who were the real owners of the certificate or certificates, if indeed there are any such.
I am therefore of the opinion that the decree appealed from should be reversed.